VICKERY, P. J.
Epitomized Opinion
James, a C’ev eland Railway motorman, was accused in the Cleveland Municipal Court for failure to make a report of an accident happening at x grade crossing. It was claimed that the accused! had had an accident at a grade crossing upon Warren road. He was found guilty before Judge Cor-lett. He thereupon prosecuted error to the Court of Appeals, claiming that there were two Warren roads in Cleveland and that no specification was given as to which one was meant and that it turned out at the trial that it was not Warren road at all, but Warner road. The accused claimed that the charge made against him was defective in this respect, and moreover that the Ordinance in question was unconstitutional. In reversing the judgment, the Court of Appeals he’d:
1. That it was not necessary to charge any particular road in the affidavit or warrant, where operative facts are in existence, which brought the accused within the jurisdiction of the ordinance.
2. That Sec. 2274 of the Revised Municipal Code of Cleveland was invalid in that the ordinance was indefinite as not to inform a party exactly what kind of report was to be made, in that it compelled people who were in no way to blame to make a report, and would tend to compel people to incriminate themselves.